                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
                             EASTERN DIVISION
______________________________________________________________________________

UNITED STATES OF AMERICA,              )
                                       )
      Plaintiff,                       )
                                       )
v.                                     )        No. 18-cr-10053-STA
                                       )
DaCARLOS WATKINS,                      )
                                       )
      Defendant.                       )
______________________________________________________________________________

                          ORDER LIFTING THE STAY
______________________________________________________________________________

       On May 14, 2019, the Court entered an order denying a motion to suppress filed by

Defendant DaCarlos Watkins. See Order Denying Mot. To Suppress, ECF No. 48. The Court

held in part that the officers who initiated the traffic stop in this case had reasonable suspicion of

criminal activity, specifically that the driver’s license of the registered owner of the vehicle was

suspended. As a factual matter, it is undisputed in this case that the registered owner of the

vehicle was not driving it at the time of the traffic stop. On January 8, 2020, the Court stayed

this case, pending the United States Supreme Court’s decision in Kansas v. Glover, No. 18-556,

a case presenting the issue of “[w]hether, for purposes of an investigative stop under the Fourth

Amendment, it is reasonable for an officer to suspect that the registered owner of a vehicle is the

one driving the vehicle absent any information to the contrary.” Brief for Petitioner at i, Kansas

v. Glover, No. 18-556, 2019 WL 2549744.

       On April 6, 2020, the Supreme Court decided Glover and held that a police officer does

not violate “the Fourth Amendment by initiating an investigative traffic stop after running a

vehicle’s license plate and learning that the registered owner has a revoked driver’s license” as

                                                  1
long as “the officer lacks information negating an inference that the owner is the driver of the

vehicle.” Kansas v. Glover, No. 18-556, 589 U.S. ---, 2020 WL 1668283, at *2 (2020). Based

on the holding of Glover, the Court restates its ruling on Watkins’ motion to suppress that the

police in this case had reasonable suspicion to initiate the traffic stop. Therefore, the Court lifts

the stay. The Clerk will reset this matter for trial.

        On March 17, 2020, the Court entered Administrative Order 2020-12; In Re: Court

Operations Under the Exigent Circumstances Resulting From Covid-19 Outbreak, in response to

President Trump’s March 13, 2020, declaration that the Coronavirus Disease 2019 outbreak was

a national emergency, and in light of guidance considered from the Centers for Disease Control

(“CDC”) as well as from federal, state, and local public health authorities, in order to protect the

health, safety, and welfare of the public and Western District of Tennessee Court employees. On

April 3, 2020, the Court extended and modified its March 17, 2020, Administrative Order No.

2020-12 and ordered that all criminal judicial proceedings, including criminal jury trials, would

be continued through May 1, 2020. The Court found that the ends of justice served by ordering

the continuances outweighed the best interests of the public and each defendant in a speedy trial

pursuant to 18 U.S.C. § 3161(h)(7)(A). Consistent with the Court’s order, the time will be

excluded in this matter through and including May 1, 2020.

        IT IS SO ORDERED.
                                                s/ S. Thomas Anderson
                                                S. THOMAS ANDERSON
                                                CHIEF UNITED STATES DISTRICT JUDGE

                                                Date: April 6, 2020




                                                   2
